DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
This patent arises from a continuation of U.S. Patent Application Serial No. 16/657,669, filed on October 18, 2019 which is a continuation of U.S. Patent Application Serial No. 15/798,109, filed on October 30, 2017, which is a continuation of U.S. Patent Application Serial No. 14/671,764 (now U.S. Patent 9,805,194), filed on March 27, 2015., and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/1/22. The submission is in compliance with the provisions of 37 CFR1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application 17348279
US patent US 11080401 B2
1. An apparatus comprising: 

a scan manager to add a portion of a page of physical memory from a first sequence of mappings to a second sequence of mappings in response to determining the second sequence includes an address corresponding to the portion of the page of physical memory; and 






a scanner to scan the first sequence and the second sequence to determine whether at least one of first data in the first sequence or second data in the second sequence includes a pattern indicative of malware.
1. An apparatus comprising: 
an address identifier to, when an entry of a paging structure has been accessed, determine a first address corresponding to a page of physical memory when the entry of the paging structure maps to the page of the physical memory; 
a scan manager to determine a first adjacency corresponding to the first address and a second address and a second adjacency corresponding to the first address and a third address, the second address and the third address corresponding to the page of physical memory, the first adjacency and the second adjacency including a portion of the first address to scan; and 
a scanner to: scan a first threshold amount of memory beginning at a physical memory address corresponding to the portion of the first address, the first threshold amount of memory corresponding to the first adjacency; scan a second threshold amount of memory beginning at the physical memory address corresponding to the portion of the first address, the second threshold amount of memory corresponding to the second adjacency; and determine whether at least one of first data in the first threshold amount of memory or second data in the second threshold amount of memory includes a pattern indicative of malware, at least one of the address identifier, the scan manager, or the scanner to be implemented by logic circuitry..




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 11080401 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with obvious variations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention as in claim 1 is addressed to “An apparatus, comprising: a scan manager... and a Scanner ..." that can be interpreted as software or program or API within a computer system, rather than referring to the program product or medium as a physical object. Accordingly, the claim becomes nothing more than sets of software instructions which are "software per se".

“Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596 (Fed. Cir. 1998)

Dependent claims 2-7, do not cure the deficiencies also rejected accordingly

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6-7, 8-10, 13-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison(US 20140259169 A1) in view of Durham et al(US 20140041033 A1).

With regard to claim1, Harrison  discloses, An apparatus, comprising: 
a scan manager to add a portion of a page of physical memory from a first sequence of mappings to a second sequence of mappings in response to determining the second sequence includes an address corresponding to the portion of the page of physical memory; ([0034] Accordingly, a requesting application 401 in FVM 204 requests to inspect a memory address of a target VM 202, such as an address corresponding to a module in a kernel of the target VM 202 for example. A page table 303 associated with the target VM 202 is used by VMM 201 in order to map memory addresses for the VM to physical memory addresses. Accordingly, VMM 201 determines a VM memory address 301 associated with the requested memory address using a page table 303 for the VM memory. Once the VM memory address is known, it is converted to a physical memory address using page table 304 associated with the mapping of VM memory addresses to physical memory addresses. Once the physical memory address associated with the request is known, it can be mapped into FVM 204 such as by mapping it into a page table 402 for FVM 204 for example, in order to allow the data in the specified address of memory 208 to be read/inspected by FVM 204. FIG 3-4 and associated text; );
scan the first sequence and the second sequence to determine whether at least one of first data in the first sequence or second data in the second sequence includes a pattern indicative of malware. ([0072]; For example, a portion of memory allocated to a VM (or process) in which a detector FVM identified a threat signature (e.g., a threat signature for which an indication was posted to the messaging system based on which the selected analysis FVM was selected) can be mapped to the selected analysis FVM. In other words, the portion of physical memory mapped to the selected analysis FVM can at least partially overlap with the portion of physical memory allocated to the detector FVM that identified the threat signature. Thus, the selected analysis FVM can scan the same portion of physical memory scanned by the detector FMV (i.e., the portion of physical memory including the identified threat signature) and/or other portions of physical memory to determine whether a threat associated with the threat signature is present within the computer system.).

Harrison does not exclusively but Durham teaches, 
a scanner to scan the first sequence and the second sequence to determine whether at least one of first data in the first sequence or second data in the second sequence includes a pattern indicative of malware ([0029] In box 250, security software 122 receives the information collected in box 240. In box 252 security software 122 handles the access attempt according to a system security policy, Box. 252 may include attempting to determine whether the access was made in connection with a malware attack, modifying the access permissions in the translation data structures, modifying the permissions map, adding the actual linear address to the permissions map, and/or restarting the access.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Harrion’s method with teaching of Durham in order to provide  detect an memory access permission violation (Durham Abstract).

With regards to claim 2,  Harrison further discloses, wherein the scan manager is to add the portion of the page of physical memory to the second sequence of mappings by including an overlap region from the page of physical memory from the first sequence of mappings in the second sequence of mappings ([0072] At block 1160, a portion of physical memory that will be scanned (or analyzed) by the selected analysis FVM is mapped to the selected analysis FVM. For example, a portion of memory allocated to a VM (or process) in which a detector FVM identified a threat signature (e.g., a threat signature for which an indication was posted to the messaging system based on which the selected analysis FVM was selected) can be mapped to the selected analysis FVM. In other words, the portion of physical memory mapped to the selected analysis FVM can at least partially overlap with the portion of physical memory allocated to the detector FVM that identified the threat signature.).

With regards to claim 3, Harrison in view of Durham teaches, wherein the scan manager is to add the page of the physical memory corresponding to the address to the second sequence in response to determining the second sequence does not include the address (Durham [0026] In box 220, an access memory 120 using a linear address not found in B 115 is attempted. The attempt may be made by any software, firmware, or device, including basic input/output system code, operating system code, virtual machine monitor code, application software code, and malware. ). Motivation would be same as stated in claim 1.

With regards to claim 6, Harrison in view of Durham teaches, wherein the first sequence of mappings map a linear address to a physical address ([0019] MMU 113 may include page walk hardware 114 for traversing the hierarchy of the paging data structure from a linear address to a physical address,). Motivation would be same as stated in claim 1.

With regards to claim 7, Harrison in view of Durham teaches,, wherein the scanner is to perform a scan of the first sequence spanning a page boundary (Durham FIG 2 234 and associated text; [0027]; ; if not, method 200 continues in box 240. In box 236, the address translation from box 222 is added to TLB 115, along with access filters and/or access permissions corresponding to the access permissions from the translation data structures and/or permissions map 124.). Motivation would be same as stated in claim 1.

Claim 8-10, 13-14 are apparatus  claims corresponding method claims 1-3, 6-7,  also rejected accordingly.
Claim 15-17, 20 are apparatus  and product claims corresponding method claims 1-3, 7,  also rejected accordingly.

Allowable Subject Matter
Claim 4-5, 11-12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure  Lindsay et al(US 20140189881 A1:IDS supplied)  and Muttik et al (US 20140283076 20140283076 A1: IDS supplied).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED WALIULLAH/
Primary Examiner, Art Unit 2498